Citation Nr: 0108059	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to a compensable rating for subcapsular 
bursitis of the left shoulder.

4.  Entitlement to vocational rehabilitation pursuant Chapter 
31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1981 until retiring in June 1998.  He appealed to 
the Board of Veterans' Appeals (Board) from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board will adjudicate and issue a decision concerning the 
claim for service connection for flat feet (pes planus), 
whereas the remaining claims-for service connection for 
headaches, for a compensable rating for the left shoulder 
disability, and for vocational rehabilitation-must be 
remanded to the RO for further development and consideration.


FINDINGS OF FACT

1.  A physician who examined the veteran in July 1981, for 
enlistment into the military, observed that he had a mild, 
second degree, bilateral pes planus deformity which was not 
considered to be disqualifying.

2.  Although later treated during service, in June and 
September 1996, for pain in his feet and heels, there was no 
permanent increase in the severity of the pes planus 
deformity during service; with treatment, it returned to a 
level that was no more severe than when the veteran entered 
the military.


CONCLUSION OF LAW

The veteran's bilateral pes planus deformity was not incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Flat Feet (Pes Planus)

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

A physician who examined the veteran in July 1981 for 
enlistment into the military confirmed that he had a pre-
existing, second degree pes planus deformity of his feet that 
was "mild" and not considered to be disqualifying (NCD).  
He began serving on active duty in the military in September 
1981.  And it was not until many years later, in June 1996, 
that he had any complaints referable to his feet; he said 
that he recently had begun experiencing plantar pain in both 
feet-about 1 month earlier-after participating in a 25-mile 
"Baton Death March."  He also said that his pain was worse 
during the afternoon hours.  The examining physician 
diagnosed:  1) bilateral pes planus, 2) plantar aponeurosis 
pain, and 3) supinations.  He also prescribed Motrin, a 
temporary limited duty profile restricting the level of the 
veteran's physical training (no running, jumping or 
marching), and referred him for a specialist evaluation by a 
podiatrist.  During the referral evaluation about one week 
later in June 1996, the podiatrist indicated there were no 
signs of edema, erythema, or crepitus.  There was, however, 
tenderness in both heels, and the veteran had a pronated 
stance with limited dorsiflexion of his ankle joints with his 
knees extended.  The podiatrist diagnosed plantar fascial 
heel pain and prescribed orthotic supports for the veteran's 
shoes, told him to apply heat and cold packs to the areas of 
his pain, and referred him for physical therapy.

When examined that same day by the physical therapist, the 
veteran had a slightly antalgic gait and tenderness to 
palpation in his heels.  But there was no discoloration in 
his heels, and the range of motion in his ankles was within 
normal limits-without any reproduction of his symptoms.  
Moreover, during a follow-up consultation in the podiatry 
clinic in September 1996, he indicated that he had not 
experienced any problems with his feet in 2 weeks, thanks to 
his physical therapy.  He said that his feet felt "fine," 
and there was no objective clinical evidence of redness, heat 
or edema.  He also only had slight tenderness to palpation in 
his right plantar fascia, with no indications of pain during 
his range of motion testing.  And although there was 
decreased range of motion in his ankle during dorsiflexion, 
more so in his left ankle than his right, there were no signs 
of crepitus or fluctuance stance pronated.  Furthermore, the 
examining physician indicated in his diagnosis that the 
veteran's plantar fascial pain had "improved."  He was 
returned to regular duty and told to continue using his 
orthotics, as needed, and to return to the clinic, 
if necessary, in the event his symptoms took a turn for the 
worse.  He did not thereafter request or receive any further 
treatment for his feet while in service.

While completing a medical history questionnaire during his 
February 1998 retirement examination, the veteran reported a 
10-year history of "foot trouble."  He also indicated that 
he was evaluated, received a diagnosis, and was referred 
for physical therapy.  But during the objective clinical 
portion of the retirement evaluation, there was no indication 
of any current symptoms referable to his feet; the 
examination of them was "normal."  He retired from the 
military a few months later, in June 1998.

The veteran subsequently underwent a VA compensation 
examination in February 1999 in connection with his current 
claim.  And the VA examiner confirmed the veteran has flat 
feet.

The veteran alleges that, although he had a pre-existing 
bilateral pes planus deformity when he entered the military, 
it nonetheless became appreciably worse while he was on 
active duty-thereby still warranting service connection on 
the basis of aggravation.  But the medical and other evidence 
of record indicates that his bilateral pes planus deformity 
did not increase in severity during service beyond its 
natural progression, so his claim must be denied.

Although only described as "mild," and not considered to be 
disqualifying, it was nevertheless very obvious during the 
veterans' July 1981 military enlistment examination that he 
had a pre-existing bilateral pes planus deformity-in fact, 
a second degree one.  So there was no "presumption of 
soundness" at the time of his entrance into the military-
which, in turn, means that he can only prevail if his
pre-existing disability became appreciably worse during 
service beyond its natural progression.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Akins v. Derwinski, 1 
Vet. App. 228 (1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991); Doran v. Brown, 6 Vet. App. 283, 286 (1994); Miller 
v. West, 11 Vet. App. 345 (1998); Browder v. Derwinski, 1 
Vet. App. 204 (1991); Lapaosky v. Brown, 4 Vet. App. 331 
(1993).

Even by his own account, after beginning service in September 
1981, the veteran did not initially experience any pain in 
his feet due to his pes planus deformity until, at the very 
earliest, 1988-although he did not actually request or 
receive treatment for his pain until much later, in June 
1996.  And even though he eventually was seen by a 
podiatrist, on referral, and referred to a physical 
therapist, too, the medical records concerning his military 
service show that his symptoms quickly resolved with 
treatment or at least returned to a level that was no more 
severe than when he entered the military.  So there is no 
legal basis for a finding of aggravation of the pre-existing 
condition during service.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
(mere temporary or intermittent flare-ups during service of a 
pre-existing condition are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened).  Also, in Verdon v. 
Brown, 8 Vet. App. 529 (1996), the court held that the usual 
effects of treatment during service to ameliorate a
pre-existing condition does not automatically constitute 
aggravation where the condition is no more disabling than it 
was prior to service.  Stated somewhat differently, merely 
because the veteran received documented treatment for his 
bilateral pes planus deformity during service is not 
sufficient, in and of itself, to show aggravation of the pre-
existing condition-particularly since he had no further 
complaints of symptoms referable to his feet, other than by 
history, after his treatment in September 1996, and since the 
physician who later examined him during his February 1998 
retirement examination did not detect any clinical signs, 
either, of functional impairment attributable to the pes 
planus condition.

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service connection is not warranted.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for flat feet is denied.


REMAND

Headaches, Subcapsular Bursitis of the Left Shoulder, and 
Vocational Rehabilitation

The RO denied the veteran's claim for service connection for 
headaches as not well grounded.  But there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the "duty to 
assist," and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096,
2099-2100 (2000).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
Karna  v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time concerning this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Further development also is necessary in this case because 
the veteran's vocational rehabilitation folder, containing 
the evidence considered by the RO in denying this claim, is 
not on file.  So it must be obtained and associated with the 
other evidence of record prior to further consideration of 
this claim.

Also, a VA physician who examined the veteran's service-
connected left shoulder disability in February 1999, to 
determine the severity of it, acknowledged in the report of 
that evaluation that he did not have access to any of the 
veteran's prior medical records.  And this is absolutely 
essential to permit a review of his pertinent medical history 
and to facilitate a fully informed opinion concerning the 
severity of his disability, as a whole.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 
114 (1996); VAOPGCPREC 11-95 (April 7, 1995), 60 Fed. Reg. 
43186 (1995).  That VA examiner also confirmed the veteran 
experiences pain under his left shoulder due to his service-
connected subcapsular bursitis-more or less continuously 
when he awakes in the morning-and that he also experiences 
pain when he drives for a couple or so hours.  Moreover, that 
VA examiner went on to note in his overall diagnostic 
assessment that there are indeed times when the subcapsular 
bursitis "flare[s] up."  But that VA examiner did not 
provide any indication of the actual range of motion in this 
shoulder, which is one of the criteria for rating the 
disability, or indicate whether the veteran has additional 
functional impairment-above and beyond that objectively 
demonstrated-due to his pain or painful motion, or as a 
result of such additional considerations as weakness, 
premature or excess fatigability, or incoordination.  
Therefore, the RO should have that VA physician submit an 
addendum to the report of that evaluation or, if necessary, 
have the veteran re-examined to obtain a medical opinion 
concerning this.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Also, since 
the veteran appealed the initial rating assigned for his 
disability-after establishing his entitlement to service 
connection-the RO must consider the propriety of the initial 
rating, including whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at others.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran also alleges that his symptoms are not just 
limited to his left shoulder-but, instead, also affect his 
back.  And he wants to receive additional compensation for 
this-particularly since he did not confine his claim only to 
his left shoulder when he filed for service connection and 
since he even received treatment while in the military for 
symptoms referable to his back (pain, limitation of motion, 
etc.) at the same time that he was receiving treatment for 
his left shoulder.  See, e.g., the report of a November 1996 
consultation.  The VA examiner, however, first must determine 
whether the veteran still has a disorder involving his back 
and, if so, give a medical opinion concerning the etiology of 
it.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No.
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000),
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA-including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

The RO must obtain the veteran's separate 
vocational rehabilitation folder and 
associate it with the other evidence of 
record in his claims folder.

The RO should, if possible, have the VA 
physician who conducted the general 
medical examination in February 1999 
submit an addendum to the report of 
that evaluation indicating the extent, in 
degrees, of the veteran's range of motion 
in his left shoulder (with "normal" range 
of motion specified, too).  The examiner 
also should indicate whether the veteran 
has additional functional impairment above 
and beyond the range of motion objectively 
shown due to his chronic pain and painful 
motion-such as during times when 
his symptoms are most prevalent ("flare 
ups") or with repeated use.  It further 
is requested that the examiner determine 
whether the veteran's left shoulder 
disability exhibits weakness and whether 
there is premature or excess fatigability, 
or incoordination.  And if feasible, these 
determinations also should be expressed in 
terms of the degree of additional range of 
motion loss.  Lastly, the VA examiner 
should indicate whether the veteran 
currently has a disorder involving his 
back and, if so, should give a medical 
opinion concerning the etiology of it-
including in terms of whether it is a 
clinical manifestation of his service-
connected left shoulder disability or is 
otherwise part and parcel of it.

If, for whatever reason, it is not 
possible or feasible to obtain an addendum 
to the report of the earlier evaluation, 
then the veteran should be re-examined to 
obtain an equally competent medical 
opinion responding to these questions.  In 
any event, the claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  All necessary tests 
and studies to determine the severity of 
the left shoulder disability should be 
conducted and the results reported 
in detail in a typewritten report.  The VA 
examiner should explain the medical basis 
for any conclusions drawn or opinions 
expressed-citing, where necessary, to 
specific evidence in the record.

The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
his claims for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, case law and other 
legal authority considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



